       Case 4:19-cv-02025 Document 15 Filed on 05/05/20 in TXSD Page 1 of 1




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

PETER GODINO,

   Plaintiff,

-vs-                                              CASE NO.: 4:19-CV-02025

CONN APPLIANCES, INC.,

   Defendant.
                                     /


                JOINT STIPULATION OF DISMISSAL WITH PREJUDICE


        COMES NOW the Plaintiff, Peter Godino, and the Defendant, Conn Appliances, Inc.,

and pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), hereby stipulate to dismiss, with prejudice, each

claim and count therein asserted by Plaintiff against the Defendant in the above styled action,

with Plaintiff and Defendant to bear their own attorney’s fees, costs and expenses.

        Respectfully submitted on this 5th day of May, 2020.



/s/ Frank H. Kerney, III                          /s/ Michael A. Harvey
Frank H. Kerney, III, Esquire                     MICHAEL A. HARVEY
Morgan & Morgan Tampa, P.A.                       MUNSCH HARDT KOPF & HARR, P.C.
Florida Bar#: 88672                               State Bar No. 24058352
One Tampa City Center                             Pennzoil Place
201 N Franklin Street, 7th floor                  700 Milam Street, Suite 2700
Tampa, FL 33602                                   Houston, Texas 77002
Tele: (813) 223-5505                              Telephone: (713) 222-4068
Fax: (813) 223-5402                               Fax: (713) 222-5868
Email: FKerney@forthepeople.com                   Email: mharvey@munsch.com
JSherwood@forthepeople.com                        ATTORNEY FOR DEFENDANT
ATTORNEY FOR PLAINTIFF                            CONN APPLIANCES, INC.
